IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 20,284-04


EX PARTE MICHAEL LYNN EVANS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
FROM CAUSE NO. W86-78530-M
IN THE 194TH DISTRICT COURT OF DALLAS COUNTY


 Per curiam.

 O R D E R


	This is an application for a writ of habeas corpus which was transmitted to this Court 
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted
of the offense of murder and was sentenced to confinement for life.  Applicant's conviction
was affirmed on appeal.  Evans v. State, No. 05-87-01088-CR (Tex. App. --Dallas, delivered
May 20, 1988, pet. ref'd).
	In the instant application, Applicant contends that he was denied the right to trial by
jury.  In his second ground for relief, Applicant contends the State was not held to its burden
of proof.  In his third ground for relief, Applicant argues that his sentence is illegal.  Lastly,
Applicant alleges that he was denied due process by the State's destruction of blood
evidence. 
	This Court has reviewed Applicant's first, second and third grounds for relief and has
determined that they are barred from review under Article 11.07, Section 4 of the Texas Code
of Criminal Procedure.  Therefore, those claims are dismissed.  Applicant's remaining claim
concerning the denial of due process due to the destruction of blood evidence by the State
is without merit; thus, it is denied. 



EN BANC
DO NOT PUBLISH
DELIVERED: JUNE 28, 2006